Case 1:18-ap-01116-VK   Doc 5 Filed 12/11/18 Entered 12/11/18 10:27:44   Desc
                        Main Document     Page 1 of 4
Case 1:18-ap-01116-VK   Doc 5 Filed 12/11/18 Entered 12/11/18 10:27:44   Desc
                        Main Document     Page 2 of 4
Case 1:18-ap-01116-VK   Doc 5 Filed 12/11/18 Entered 12/11/18 10:27:44   Desc
                        Main Document     Page 3 of 4
Case 1:18-ap-01116-VK   Doc 5 Filed 12/11/18 Entered 12/11/18 10:27:44   Desc
                        Main Document     Page 4 of 4
